Exhibit 21 SUBSIDIARIES OF REGISTRANT Jurisdiction of Name Organization AMREP Corporation (Registrant) Oklahoma American Republic Investment Co. Delaware AMREP Southwest Inc. New Mexico Outer Rim Investments, Inc. New Mexico Two Commerce LLC Florida AMREPCO Inc. Colorado El Dorado at Santa Fe, Inc. New Mexico Kable Media Services, Inc. Delaware Kable News Company, Inc. Illinois Kable Fulfillment Services, Inc. Delaware Kable Distribution Services of Canada, Ltd. Ontario, Canada Kable Distribution Services, Inc. Delaware Kable News International, Inc. Delaware Palm Coast Data Holdco, Inc. Delaware Palm Coast Data LLC Delaware Kable Specialty Packaging Services LLC Delaware Kable Staffing Resources LLC Delaware El Dorado Utilities, Inc. New Mexico
